Citation Nr: 0421119	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-15 922	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 
1981, for the award of service connection for post-traumatic 
stress disorder (PTSD) with history of anxiety disorder, 
adjustment disorder, and secondary depression.

2.  Entitlement to an effective date earlier than July 16, 
1981, for the assignment of a 100 percent schedular rating 
for PTSD with history of anxiety disorder, adjustment 
disorder, and secondary depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  He served in Vietnam for close to one year.  He 
received the following awards and decorations: the National 
Defense Service Medal, Vietnam Service Medal, Combat Infantry 
Badge, Purple Heart, and Vietnam Campaign Medal with 60 
device.

By rating action in October 1971, the RO denied service 
connection for a neuropsychiatric disorder.  The RO noted 
that the veteran's service medical records did not show any 
treatment or diagnosis for a neuropsychiatric disorder.  The 
veteran did not appeal the decision, and it became final.  On 
July 16, 1981, the veteran filed what in essence was a claim 
to reopen the claim of service connection for a psychiatric 
disorder.  In April 1982, the RO granted service connection 
for generalized anxiety disorder, adjustment disorder with 
anxious mood, and assigned a 50 percent disability rating 
effective from July 16, 1981.  In October 1990, the RO 
recharacterized the service-connected psychiatric disorder to 
post-traumatic stress disorder (PTSD) with alcoholism 
(formerly called generalized anxiety disorder).  In May 1993, 
the RO increased the rating for PTSD to 70 percent, effective 
December 1991, and from March 1992 a 100 percent rating was 
assigned.  

In August 1995, the RO granted a temporary total evaluation 
from October 1989 to November 1989 due to hospitalization for 
the service-connected psychiatric disorder.  The RO 
considered a January 1996 statement from the veteran as a 
notice of disagreement with the effective date of the 
assigned 100 percent rating.  In August 1996, the RO assigned 
a temporary total rating for the service-connected 
psychiatric disorder for the period of March 1985 to April 
1985 due to hospitalization.  That same month the RO issued a 
statement of the case (SOC) on the issue of an earlier 
effective date for a 100 percent rating for PTSD.  In 
September 1996, the RO received the veteran's substantive 
appeal.

The RO, in June 1997, granted an earlier effective date of 
February 22, 1989.  The veteran continued to argue that an 
earlier effective date was warranted for the assignment of 
the 100 percent rating for the service-connected psychiatric 
disorder.  In September 1999, the Board remanded that issue 
to the RO, which then assumed jurisdiction over the issue of 
an effective date earlier than February 22, 1989, for the 
grant of a total disability evaluation based on individual 
unemployability (TDIU).  A review of the records, however, 
fails to demonstrate that the veteran was granted a TDIU 
rating.  Rather, the record shows that the veteran was 
granted a 100 percent schedular rating for his service-
connected PTSD.  Thus, the issue of an earlier effective date 
for a TDIU rating is not an issue properly before the Board.

Additional development was completed pursuant to the Board's 
September 1999 remand and, in July 2000, the RO granted an 
earlier effective date of July 16, 1981, for the award of a 
100 percent rating for the service-connected psychiatric 
disorder.  The veteran, in January 2001, continued to 
disagree with the assigned effective date for the 100 percent 
rating.  

In an August 2003 SOC, the RO recharacterized the issue on 
appeal as entitlement to an earlier effective date for the 
grant of service connection for PTSD with history of anxiety 
disorder, adjustment disorder, and secondary depression, 
evaluated as 100 percent disabling effective July 16, 1981.  
The Board finds that the RO's recharacterization of the issue 
was proper.  In this regard, the Board notes that the claim 
for an earlier effective date for the assignment of a 100 
percent rating for the service-connected psychiatric disorder 
is inextricably intertwined with the issue of an earlier 
effective date for the grant of service connection for the 
psychiatric disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board has therefore categorized the issues on 
appeal as (1) entitlement to an effective date earlier than 
July 16, 1981, for the award of service connection for post-
traumatic stress disorder (PTSD) with history of anxiety 
disorder, adjustment disorder, and secondary depression; and 
(2) entitlement to an effective date earlier than July 16, 
1981, for the assignment of a 100 percent schedular rating 
for PTSD with history of anxiety disorder, adjustment 
disorder, and secondary depression.




For reasons discussed below, the claim for an effective date 
earlier than July 16, 1981, for the assignment of a 100 
percent schedular rating for PTSD with history of anxiety 
disorder, adjustment disorder, and secondary depression will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  The claim for an 
effective earlier date than July 16, 1981, for the award of 
service connection for PTSD with history of anxiety disorder, 
adjustment disorder, and secondary depression will be 
discussed below.


FINDINGS OF FACT

1.  On August 12, 1971, the veteran submitted a VA Form 21-
526, Application for Compensation or Pension, which included 
a claim for service connection for a psychiatric disorder.

2.  The RO denied service connection for psychiatric disorder 
in an October 1971 rating decision; and the veteran did not 
appeal that determination.

3.  On July 16, 1981, the RO received a statement from the 
veteran that was construed as a request to reopen the claim 
for service connection for a psychiatric disorder.

4.  In October 1981, the RO received a service department 
record dated in February 1969 showing evidence that the 
veteran was referred for psychiatric evaluation and was found 
to have a possible situational reaction.

5.  By a rating decision dated in April 1982, the RO, 
effective from July 16, 1981, granted service connection for 
generalized anxiety disorder; adjustment disorder, with 
anxious mood.  Service connection was granted in part due to 
the additional service department record obtained in October 
1981.




6.  By rating action in October 1990, the RO recharacterized 
the veteran's service-connected psychiatric disorder from an 
anxiety disorder to PTSD.  

7.  Subsequent to the October 1990 rating action, the RO 
again recharacterized the service-connected psychiatric 
disorder to PTSD with history of anxiety disorder, adjustment 
disorder, and secondary depression.


CONCLUSION OF LAW

The criteria for an effective date of August 12, 1971, for 
the award of service connection for a psychiatric disorder, 
to include PTSD, have been met.  38 U.S.C.A. §§ 5107, 
5110(a), (b)(1) (West 2002);  38 C.F.R. §§ 3.1(p), 3.156(c), 
3.160(b), 3.400(b)(2), (q)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In analyzing the veteran's claim for an effective date 
earlier than July 16, 1981, for an award of service 
connection for PTSD, the Board notes that under the 
provisions of 38 U.S.C.A. § 5110, except as otherwise 
provided, the effective date of an award based upon an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of disability compensation "shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulations which provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Court of Appeals for Veterans Claims explained, in 
Spencer v. Brown, 4 Vet. App. 283 (1993), that where a claim 
is reopened on the basis of new and material evidence from 
service department reports, VA has consistently treated it as 
a true "reopening" of the original claim and a review of 
the former disposition in light of the service department 
reports which are considered to have been lost or mislaid, 
and the award of benefits is made retroactive to the date of 
the original claim.  See 38 C.F.R. § 3.400(q)(2); VA G.C. 
Digested Opinion, July 17, 1984 (stating that section 
3.400(q)(2) reflects "a long-standing VA policy treating 
supplemental service department records correcting prior 
erroneous reports as providing a basis for an award for 
benefits based on the veteran's original claim . . . .").  
(Emphasis by the Court).  Spencer v. Brown, supra at 293.

38 C.F.R. § 3.156(c) provides that where new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former disposition will be reconsidered.  This 
regulatory language contemplates that official service 
department records which presumably had been misplaced have 
been located and forwarded to VA.  Where such records clearly 
support the assignment of a rating over a part or the entire 
period of time, a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the filing date 
of the original claim.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to the rule 
on original claims filed within one year after separation 
from service.  On claims for direct service connection, the 
effective date is the day following separation from active 
service or date entitlement arose, if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An original claim is an initial formal 
application on a form prescribed by the Secretary.  38 C.F.R. 
§ 3.160(b).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003);.

As noted previously, the RO received the veteran's original 
claim of service connection for a psychiatric disorder on 
August 12, 1971.  The claim was denied by way of an October 
1971 RO rating decision.  In explaining its basis for the 
unfavorable decision, the RO reported that the veteran's 
service medical records showed no treatment or diagnosis of a 
psychiatric disorder.  In November 1971, the veteran was 
given notice of the decision, as well as notice of his 
procedural and appellate rights.  He, however, did not file 
an appeal.  As a result, the August 12, 1971, RO decision 
became final.

In October 1981, the veteran submitted an additional service 
medical record to the RO which was not of record at the time 
of the August 1971 RO decision.  The service record, dated in 
February 1969, shows that the veteran was referred to the 
mental hygiene clinic for evaluation for a possible 
situational reaction.  The RO, in an April 1982 rating 
decision, stated that a review of the service records showed 
that the veteran was treated for nerves on several occasions.  
It appears from the record that the RO's April 1982 grant of 
service connection for a psychiatric disorder was based in 
part on the February 1969 service department record which was 
received in October 1981.

Considering this matter in light of the reasonable-
doubt/benefit-of-the-doubt doctrine, the Board finds that, 
since the claim was granted at least in part on the basis of 
a service department record that was not of record at the 
time of the original denial, the effective date for the award 
of service connection for a psychiatric disorder, to include 
PTSD, should be based on the date of receipt of the original 
claim, August 12, 1971.  See 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).  Because the record does not reflect any earlier 
communication from the veteran which could be construed as a 
claim for service connection for a psychiatric disorder; and 
because the veteran first initiated a claim for a psychiatric 
disorder, to include PTSD, in August 1971, which is more than 
a year following his July 1969 date of separation from 
service, August 12, 1971, is the earliest date which may be 
assigned for the award of service connection for PTSD.  Id; 
see also 38 U.S.C.A. § 5110(a), (b)(1).

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA, in light of the Board's favorable decision herein.


ORDER

An effective date of August 12, 1971, for the award of 
service connection for a psychiatric disorder, including 
PTSD, is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

Having found that the proper effective date for the award of 
service connection for a psychiatric disorder, to include 
PTSD, is August 12, 1971, it is necessary that a review of 
the entire period of time since the original claim was filed 
in August 1971, in conjunction with the governing legal 
authority, should be done in order to determine whether the 
veteran is entitled to an effective date earlier than July 
1981, for the assignment of a 100 percent disability rating 
for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.156(c).  
The veteran would be prejudiced by the Board's review of this 
issue in the first instance.  In this regard, during the 
pendency of the present appeal the VCAA was enacted, and the 
veteran has not been give notice of his rights and 
responsibilities under this act as it pertains to his claim 
for an earlier effective date for the assignment of a 100 
percent rating for the service-connected psychiatric 
disorder.

As noted above, the Board is aware that there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA, to 
include most recently Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I), withdrawn and reissued, ___ Vet. App. 
___, No. 01-944 (June 24, 2004) (Pelegrini II), and 
VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 
(Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, the Board will defer to the RO to 
determine the future action required by the VCAA.

Moreover, the Board observes that, prior to its adjudication 
of the claim for an earlier effective date for a 100 percent 
for PTSD, the RO must first assign a rating for the period of 
August 12, 1971, to July 16, 1981.  It would be prejudicial 
for the Board to assign a rating for this period of time in 
the first instance, as the veteran has not been given an 
opportunity to submit evidence and argument pertaining to 
this issue.  See Bernard v. Brown, 4 Vet.App. 384 (1993) 

Finally, the veteran should be given an opportunity to submit 
psychiatric treatment and evaluation reports for the period 
of August 12, 1971, to July 16, 1981 in order to support his 
claim for an earlier effective date for a 100 percent rating 
for the service-connected psychiatric disorder.

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center in Washington, DC, for the 
following action.  VA will provide notification if further 
action is required on the part of the veteran.

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations.  This letter 
should advise the appellant of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
In the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for a psychiatric disorder from August 1971 
to July 1981.  Thereafter, contact the 
medical providers and obtain copies of all 
related medical records that are not 
already of record.  

3.  Following the foregoing, and based 
upon all pertinent evidence of record, 
the RO should assign a rating for the 
service-connected psychiatric disorder 
for the period from August 12, 1971, to 
July 15, 1981.  The RO should thereafter 
readjudicate the claim for an earlier 
effective date prior to July 16, 1981, 
for the assignment of a 100 percent 
rating for PTSD.  The veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



